Citation Nr: 1135243	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  08-10 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for headaches, status post head injury, evaluated as 30 percent disabling prior to May 14, 2010.  

2.  Entitlement to an increased evaluation for headaches, status post head injury, evaluated as 50 percent disabling beginning May 14, 2010.  

3.  Entitlement to an increased evaluation for degenerative spondyloarthritis, lumbar spine with chronic lumbar strain, status post head injury, evaluated as 20 percent disabling prior to May 14, 2010.  

4.  Entitlement to an increased evaluation for degenerative spondyloarthritis, lumbar spine with chronic lumbar strain, status post head injury, evaluated as 40 percent disabling beginning May 14, 2010.  





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1986 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August and December 2006 rating determinations of the Department of Veterans Affairs (VA) and Regional Office (RO) located in St. Petersburg, Florida. 

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in July 2009.  A copy of the transcript is of record.

This case was initially before the Board in November 2009 when it was remanded to afford the Veteran additional assistance.  The Board acknowledges the receipt of the Veteran's vocational rehabilitation records which have been reviewed along with the Veteran's claims file.

During the pendency of the appeal, the RO granted the Veteran an increased rating to 50 percent for her migraine headaches and a 40 percent rating for her degenerative spondyloarthritis.  As the Veteran's request for an increased rating was not a full grant of benefits, the Board has separated the Veteran's claims for an increased rating into two separate claims.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).    

The issue of a total disability rating based on individual unemployability (TDIU) was referred to the RO in the November 2009 Board Remand.  In February 2011, the Veteran submitted a formal claim for TDIU, which the RO is in process of developing and adjudicating.  As such, further consideration of TDIU is under Rice v. Shinseki, 22 Vet. App. 447 (2009) is not required.  


FINDINGS OF FACT

1.  Prior to May 14, 2010 the Veteran's headaches are manifested by nausea, photophobia, phonophobia, headaches which occurred three to four times per week, were controlled by medication, did not require frequent treatment, and did not cause extended absences from work.

2.  Beginning May 14, 2010 the Veteran's headaches are manifested by nausea, photophobia, phonophobia, and headaches which occurred four to seven times per week.  The migraine headaches require bedrest in a dark room and preclude employment.

3.  Prior to May 14, 2010 the Veteran's degenerative spondyloarthritis is manifested by forward flexion to 40 degrees, lateral flexion to 20 degrees, and bilateral rotation to 25 degrees.   There was no evidence of forward flexion of the thoracolumbar spine 30 degrees or less.  

4.  Beginning May 14, 2010 the Veteran's degenerative spondyloarthritis is manifested by forward flexion to 25 degrees, extension to 5 degrees, left lateral flexion to 10 degrees, right lateral flexion to 5 degrees and bilateral rotation to 10 degrees.  There was no evidence of unfavorable ankylosis of the thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent, prior to May 14, 2010, for service-connected migraine headaches have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).

2.  The criteria for a rating in excess of 50 percent, beginning May 14, 2010, for service-connected migraine headaches have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).

3.  The criteria for a rating in excess of 20 percent, prior to May 14, 2010, for degenerative spondyloarthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.58, 4.59, 4.71a, Diagnostic Codes 5010, 5242, 5243 (2010). 

4.  The criteria for a rating in excess of 40 percent, beginning May 14, 2010, for degenerative spondyloarthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.58, 4.59, 4.71a, Diagnostic Codes 5010, 5242, 5243 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).
	
Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the Veteran received notice of the evidence needed to substantiate a service connection claim and an increased rating claim in a March 2006 letter.  The Veteran did not receive Dingess notice.  As discussed below, the Board finds that a preponderance of the evidence is against the claims; thus, any questions as to the appropriate effective date to be assigned are rendered moot.  Based on the foregoing, no further development is required with respect to the duty to notify.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assistance in the procurement of service treatment records, pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained the Veteran's service treatment records, VA treatment records and afforded the Veteran several VA examinations.  The VA examinations are adequate to evaluate the Veteran's service-connected migraine headaches and lumbar spine disability.  The examiners considered the Veteran's subjective complaints, examined her and set forth pertinent clinical findings.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time.

Pertinent Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2010). 

Although the evaluation of a service-connected disability requires a review of the Veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for a service-connected disability is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2009).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).

Analysis 

      Headaches Prior to May 14, 2010
      
The Veteran asserts that she is entitled to a rating in excess of 30 percent for her headaches prior to May 14, 2010.  With regard to non-specific headaches, the Veteran is assigned a 30 percent evaluation pursuant to Diagnostic Codes 8199-8100.  Because there was no diagnostic code that set forth criteria for assigning disability evaluations for the exact disability suffered by the Veteran, her disability was rated by analogy.  The Board notes that when an unlisted condition is encountered, it is permissible to rate that condition under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  See 38 C.F.R. § 4.20.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built- up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition.  See 38 C.F.R. § 4.27.  Thus, the Diagnostic Code 8199 was derived because "8"and "1" are the first two digits of the rating schedule concerning migraine headaches.

Migraine headaches with characteristic prostrating attacks occurring on average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).

By way of history the Veteran was in a car accident in 1990 and suffered a head injury that resulted in headaches.  The Veteran was employed as a police officer beginning in 1992 and stopped working in 2002 due to her depression.  In 2006, a Vocational Rehabilitation specialist stated that the Veteran's migraines and low back pain "impair her ability to prepare for, obtain, or retain employment."   

In June 2006, an examiner noted that the Veteran performs her activities of daily living well and is busy at home.  

The Veteran was afforded a VA examination in July 2006 and the examiner had the opportunity to review the case file.  The Veteran asserted that her headaches have worsened over the years and now occur daily.  The headaches last several hours and are accompanied by nausea, photophobia and phonophobia.  The examiner noted that the Veteran's cranial nerves were intact.  A note from the neurological examination stated that the Veteran performs her activities of daily living well and is busy at home.  

In August 2006, the Veteran stated that she suffers from severe headaches, occurring three to four times a week and has not been prescribed bed rest by her doctor.  She reported taking Ibuprofen and Amitryptyline, which have been effective in relieving her headaches.  

The Board finds that the competent evidence of record does not show that the Veteran experienced very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  For example, the evidence of record indicates that the Veteran's migraines occurred about three to four times a week, were controlled by medication, and while they impaired her work, the migraines did not prevent the Veteran from working.  Thus, while the Board finds that three to four headaches per week is considered "very frequent," there is no evidence that the Veteran's migraine headaches are productive of severe economic inadaptability.  The Vocational Rehabilitation specialist noted that the Veteran's ability to work was impaired by her disabilities, to include migraines but not that it precluded employment.

Therefore, the overall disability picture associated with the Veteran's migraine headaches prior to May 14, 2010 as shown by the probative evidence of record does not more closely approximate very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability because the Veteran's migraine headaches did not require frequent treatment, were controlled by medication, and did not cause extended absences from work.  Rather, the disability picture more closely approximates the criteria associated with the currently assigned 30 percent disability rating.  Thus, the preponderance of the evidence weighs against the assignment of a rating in excess of 30 percent prior to May 14, 2010 on a schedular basis.

	Extraschedular 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  Here, the Board finds that the disability picture presented  by the Veteran's migraine headaches is appropriately contemplated by the rating schedule, as the schedule provides for "prostrating attacks" which would clearly affect the Veteran's ability to work.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  Thun.  



      Headaches Beginning May 14, 2010 

A May 2009 Vocational Rehabilitation note states that the Veteran does not feel she can go back to work.  An independent living plan was proposed in December 2009, and the evaluator found that a vocational goal was not feasible due to the Veteran's poor health.  

The Veteran was afforded a VA examination in May 2010.  The Veteran reported that her headaches occur daily and that she must rest for several hours to improve her headaches.  She takes medication for treatment.  The examiner noted that the VA records have been silent for headache complaints for the past two years.  The Veteran stated that she has headaches which are prostrating and last for hours at a time.  The Veteran is currently a housewife and stated that her migraine headaches do not affect her daily activities.  

The Veteran was afforded a VA examination in April 2011 and the examiner had the opportunity to review the Veteran's case file.  The Veteran reported that her headaches occur on a daily basis with various levels of intensity, lasting a few hours to a full day.  The only identifiable trigger for her headaches has been stress.  Her headaches are accompanied by photophobia, phonophobia and nausea.  More than half of her episodes require bedrest in a dark room.  The examiner noted that the Veteran's headaches have progressively worsened and most attacks are prostrating.  The examiner noted that the Veteran's migraines affect her usual daily activities, as her usual activities are not possible during acute migraine episodes.  The examiner concluded that the Veteran's migraines present functional impairments that would impact physical and sedentary employment.    

As mentioned above, a 50 percent rating is the highest possible schedular rating under Diagnostic Code 8100.  Therefore, the only remaining consideration is whether the Veteran is entitled to even greater compensation on an extra-schedular basis.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation and Pension Service is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

Here, because the Board finds that the schedular rating of 50 percent for the Veteran's migraine headaches contemplates the extent and severity of her associated symptoms, referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation is not required.  In other words, the 50 percent rating already takes into account "attacks productive of severe economic inadaptability" and there is no indication this disability has caused marked interference with her employment above and beyond that contemplated by her schedular ratings.  There is also no evidence of frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  See Thun.  


      Degenerative Spondyloarthritis prior to May 14, 2010

The Veteran asserts that she is entitled to a rating in excess of 20 percent for degenerative spondyloarthritis rated under Diagnostic Code 5242.  Pursuant to Diagnostic Code 5242, a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is in order for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The criteria provide that intervertebral disc syndrome is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (to include consideration of separate rating for orthopedic and neurological manifestations) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The notes to the rating criteria for low back disabilities state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1) (2010).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  

By way of history the Veteran injured her back in a motor vehicle accident while in service in 1990.  Treatment records dated from 2006 show repeated complaints of pain in the Veteran's low back and also pain radiating down to her extremities.  She also occasionally uses a cane to help her ambulate.  Records dated in January 2006 show she fell several times due to the pain which radiated from her back to her legs.  The Board notes that entitlement to service connection for peripheral neuropathy of the Veteran's bilateral lower extremities were denied by the RO in an October 2007 rating decision and are not currently before the Board.   

The Veteran was afforded a VA examination in June 2006 and the examiner had the opportunity to review the case files.  The Veteran reported constant pain in her back which she rated as a 7/10.  She reported that the pain radiated to the front side of her back and to both thighs.  She noticed no stiffness, but admitted to some weakness of the lower back.  She had flare-ups which were caused by bending, lifting, stooping or sitting in a chair without supporting her back.  The Veteran reported numbness in both lower extremities and her low back.  She also reported weakness of both legs with no loss of control of her bladder or bowels.  The Veteran reported that she does not use an assistive device, but wears a lumbar brace and needs her husband's assistance with activities of daily living.  The examiner saw no evidence of weakness but there was hypersensitivity on different areas of her lower extremities.  The Veteran had forward flexion to 80 degrees and 90 degrees with pain, extension to 10 degrees and 30 degrees with pain on motion, bilateral lateral flexion to 20 degrees and 30 degrees with pain and bilateral rotation to 20 degrees and 30 degrees with pain.  The Veteran also stated she felt ill when moving her back and proceeded to vomit.  She stated that she vomits about three times per week.  The examiner diagnosed degenerative spondyloarthritis of the lumbar spine with a chronic lumbar strain.  The examiner noted that there is evidence that repetitive motions of the Veteran's low back decreases the range of motion in forward flexion by five degrees.  The decrease in range of motion was based on increased pain and had no effect on fatigability, weakness, incoordination or endurance.  

In an addendum the examiner noted that the Veteran showed no guarding, muscle spasms or spinal deformities and no spinal curvature.  She also showed a normal gait.  

Treatment records dated in 2007 show that the Veteran experiences sciatica in her low back.  The Veteran was afforded a VA examination for peripheral nerves in September 2007.  The Veteran reported low back pain which radiates to her lower extremities.   The Veteran claimed that her pain had worsened and that she had numbness on the whole right side of her body.  She stated that she has occasional incontinence of the bladder and bowels.  She takes over-the-counter analgesics for the pain.  The Veteran reported that her back disability interferes with her daily living as she cannot walk without assistance.   The Veteran's range of motion was forward flexion to 40/90 degrees, extension to 10/30 degrees, lateral flexion to 20/30 degrees and lateral rotation to 25/30 degrees.   The examiner noted that the MRI report dated in August 2007 showed no significant lumbar spondylosis, however, there were mild disc bulges at L4-L5 and L5-S1.  The examiner diagnosed chronic lumbar strain with mild degenerative arthritis of the spine.  There was no objective evidence of peripheral neuropathy or radicular symptoms.  

Physical therapy records dated in 2009 show treatment for the Veteran's back.  September 2009 VA treatment records note chronic low back pain with radiation down her right posterior thigh, which worsens with bending and walking.  November 2009 treatment records show chronic low back pain.  

The Board has reviewed the record and determined that a higher rating is not warranted for this period of time.  Diagnostic Code 5010 has been considered, but the Veteran is already receiving the maximum allowable rating under this Diagnostic Code and therefore, the Code does not afford the Veteran an opportunity for a higher rating.  

There is no evidence of forward flexion less than 30 degrees or ankylosis of the entire thoracolumbar spine to warrant a 40 percent rating under Diagnostic Code 5242.      

The Board looked at the regulations which mandate that a separate rating should be considered for any associated objective neurologic abnormalities of the disability, including, but not limited to, bowel or bladder impairment.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, (2010).  In this regard, the Veteran indicated in 2007 that she had occasional incontinence of bladder and bowel.  However, there was evidence of a diagnosis of bladder or bowel impairment and no objective clinical or radiographic evidence of spasm or radiculopathy as evidenced by the September 2007 VA examination.  

The Board has also considered evaluation of the Veteran's back disability under all other potentially appropriate diagnostic codes to determine whether a higher evaluation can be assigned.  In this regard, Diagnostic Code 5243 offers a rating for intervertebral disc syndrome based on incapacitating episodes.  With respect to a higher rating based on the frequency and extent of incapacitating episodes (defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician), there is no evidence of bed rest prescribed by a doctor.  Therefore, a higher rating is not warranted under Diagnostic Code 5243.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, an evaluation higher than 20 percent for the Veteran's service-connected degenerative spondyloarthritis is not warranted on the basis of additional functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's low back is contemplated in the 20 percent disability evaluation under Diagnostic Code 5242.  The medical evidence does not show evidence of instability, incoordination or stiffness.  There is no indication of incapacitating episodes and no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  Therefore, a separate rating under Deluca is not warranted.

      Degenerative Spondyloarthritis Beginning May 14, 2010

VA treatment records dated in June 2010 document complaints of low back pain.  The examiner noted a post medical history of degenerative joint disease of the spine.  In an April 2011 examination regarding the service-connected migraine headaches, the VA examiner noted no significant osteoarthritis changes.   

The Veteran was afforded a VA examination in May 2010.  The Veteran reported having constant and persistent pain in her low back.  The Veteran uses a cane and is unable to walk more than a few yards.  She received injections for her back pain and stated that they provided very little benefit.  She also stated that narcotics were not providing relief.  The Veteran reported having weekly flare-ups, aggravated by standing, lifting and walking.  The examiner reported no incapacitating episodes of spine disease.  The examiner also checked the Veteran for neurological disorders and the tests were negative.  The examiner found no evidence of ankylosis of the spine.   The Veteran experienced pain with motion and tenderness on her right side.  Her thoracolumbar range of motion was flexion to 25 degrees, extension to 5 degrees, left lateral flexion to 10 degrees, right lateral flexion to 5 degrees and bilateral rotation to 10 degrees.   The examiner noted objective evidence of pain following repetitive motion, however, no additional limitations after repetitions of range of motion.  The examiner found the Veteran to have exaggerated her restricted range of motion compared with her ease getting on and off the examining table.  The examiner found that the Veteran's lumbar spine disability affects her daily activities.  

The Board has reviewed the record and determined that a higher rating is not warranted for this period of time.  Diagnostic Code 5010 has been considered, but as noted above, the Veteran is already receiving the maximum allowable rating under this Diagnostic Code and therefore, the Code does not afford the Veteran an opportunity for a higher rating.  

There is no evidence of unfavorable ankylosis of the entire thoracolumbar spine to warrant a 50 percent rating under Diagnostic Code 5242.      

The Board looked at the regulations which mandate that a separate rating should be considered for any associated objective neurologic abnormalities of the disability, including, but not limited to, bowel or bladder impairment.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, (2009).  In this regard, the 2010 VA examination noted that there was no objective clinical or radiographic evidence of spasm or radiculopathy.  

The Board has also considered evaluation of the Veteran's back disability under all other potentially appropriate diagnostic codes to determine whether a higher evaluation can be assigned.  In this regard, Diagnostic Code 5243 offers a rating for intervertebral disc syndrome based on incapacitating episodes.  With respect to a higher rating based on the frequency and extent of incapacitating episodes (defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician), there is no evidence of bed rest prescribed by a doctor.  Therefore, a higher rating is not warranted under Diagnostic Code 5243.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, an evaluation higher than 40 percent for the Veteran's service-connected degenerative spondyloarthritis is not warranted on the basis of additional functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 40 percent rating.  The medical evidence does not show evidence of instability, incoordination or stiffness.  There is no indication of incapacitating episodes and no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  The May 2010 examiner noted objective evidence of pain following repetitive motion, however, no additional limitations after repetitions of range of motion.  The examiner also found the Veteran to have exaggerated her restricted range of motion compared with her ease of getting on and off the examining table.  Therefore, a separate rating under Deluca is not warranted.

      Extraschedular

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  Here, the Board finds that the disability picture presented  by the Veteran's degenerative spondyloarthritis is appropriately contemplated by the rating schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  Thun.  




ORDER

Entitlement to an increased evaluation for headaches, status post head injury, evaluated as 30 percent disabling prior to May 14, 2010 is denied.  

Entitlement to an increased evaluation for headaches, status post head injury, evaluated as 50 percent disabling beginning May 14, 2010 is denied.  

Entitlement to an increased evaluation for degenerative spondyloarthritis, lumbar spine with chronic lumbar strain, status post head injury, evaluated as 20 percent disabling prior to May 14, 2010 is denied.  

Entitlement to an increased evaluation for degenerative spondyloarthritis, lumbar spine with chronic lumbar strain, status post head injury, evaluated as 40 percent disabling beginning May 14, 2010 is denied.  




____________________________________________
K.J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


